
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 185
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Thompson of
			 California submitted the following resolution; which was referred to
			 the Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Tsunami Awareness Week.
	
	
		Whereas a tsunami is a series of ocean or sea waves caused
			 by a sudden, large displacement of water most often caused by earthquakes, but
			 also by landslides, volcanic eruptions, and comet or meteorite impacts in the
			 ocean;
		Whereas a tsunami is like a fast rising flood tide, storm
			 surge, or an advancing wall of water and strikes with devastating force;
		Whereas a tsunami will continue for many hours;
		Whereas the first wave is often not the largest nor the
			 most dangerous, and surges may arrive 24 hours or more after the initial
			 wave;
		Whereas all U.S. ocean coasts can be impacted by tsunamis,
			 though based on proximity to tsunami sources and sea floor configurations, some
			 areas are at much greater risk than others;
		Whereas destructive and deadly tsunamis have struck
			 Hawaii, Alaska, California, Oregon, Washington, American Samoa, Puerto Rico,
			 and the U.S. Virgin Islands within the last 150 years;
		Whereas 7,000,000 people currently live in U.S. coastal
			 communities at risk from a destructive tsunami;
		Whereas homes, businesses, public buildings, and
			 infrastructure may be damaged by tsunami surges and strong currents during a
			 tsunami;
		Whereas damage from a destructive tsunami is usually
			 substantial as debris and tsunami surges can wash away homes, roads, and
			 bridges in areas where the tsunami floods;
		Whereas the National Oceanic and Atmospheric
			 Administration (or NOAA) National Weather Service operates two tsunami warning
			 centers, in Palmer, Alaska, and Ewa Beach, Hawaii, which are staffed 24/7, and
			 issue tsunami alerts (warnings, advisories, watches, and information
			 statements) as early as two minutes after an earthquake;
		Whereas upon receipt of tsunami alerts, State and local
			 emergency management agencies determine the appropriate response, including
			 whether to clear the beaches, sound sirens, or evacuate people;
		Whereas experts at NOAA’s Tsunami Warning Centers and the
			 National Weather Service agree that it is critical for all people to know if
			 they live or are visiting an area at-risk to tsunamis to determine the tsunami
			 history and flooding of the area, know tsunami inundation zones, and to develop
			 a written family disaster plan based on this knowledge;
		Whereas the Tsunami Warning Centers recommend that people
			 located in areas at-risk for tsunamis prepare a personal evacuation plan that
			 identifies ahead of time evacuation routes and assembly areas and a local road
			 map;
		Whereas the Tsunami Warning Centers recommend that people
			 in areas at-risk for tsunamis prepare a portable disaster supply kit before a
			 tsunami strikes that includes a first aid kit with essential medications, food,
			 and at least 3 gallons of water per person per day for up to 3 to 7 days,
			 protective clothing, rain gear, bedding or sleeping bags, a battery-powered
			 radio, a flashlight, extra batteries, and special items for infant, elderly, or
			 disabled family members;
		Whereas the Tsunami Warning Centers recommend that
			 citizens know that a “tsunami warning” means a tsunami with the potential to
			 generate widespread inundation is imminent or expected for the warned area, and
			 people should move up to higher ground or inland or to a designated tsunami
			 evacuation shelter and stay there, listen to local officials, and be aware the
			 first wave may not be the last or largest wave during the tsunami;
		Whereas the Tsunami Warning Centers recommend that
			 citizens know that a “tsunami advisory” means a tsunami with the potential to
			 generate strong currents or waves dangerous to those in or very near the water
			 is imminent or expected for the advised area, people should move out of beach
			 areas, marinas, and harbors, stay away from beach areas, marinas, and harbors
			 until local officials say it’s safe to return to the area under an advisory,
			 and the threat may continue for several hours after the first wave’s initial
			 arrival;
		Whereas NOAA warns that the warning signs of a tsunami,
			 include a strong earthquake, or one that persists for 20 seconds or longer, the
			 ocean withdraws or rises rapidly, a loud, roaring sound (like an airplane or a
			 train) coming from the ocean, and tsunami warnings broadcast over television
			 and radio, by beach lifeguards, community sirens, text message alerts, National
			 Weather Service Tsunami Warning Center Web sites and on NOAA Weather Radio All
			 Hazard;
		Whereas if you see these warning signs, NOAA advises you
			 of what to do, including—
			(1)keep calm;
			(2)immediately move
			 to your local tsunami shelter using defined tsunami evacuation routes;
			(3)move to higher ground that is at least 100
			 feet in elevation, a mile inland, or to the highest floor of a sturdy building
			 and stay there if there are no evacuation routes defined;
			(4)do not move from a
			 safe location;
			(5)move on foot when
			 possible, do not drive, keep roads clear for emergency vehicles;
			(6)stay tuned to NOAA
			 Weather Radio or news broadcasts for changes in tsunami alerts; and
			(7)stay away from the
			 coast and low-lying areas until local officials say it’s safe to return;
			Whereas the National Oceanic and Atmospheric
			 Administration provides more detailed information about tsunamis and tsunami
			 preparedness via its Web site at http://www.tsunamiready.noaa.gov/;
		Whereas awareness of natural tsunami warning signs saves
			 lives in areas close to the tsunami source; and
		Whereas National Tsunami Awareness Week will be the week
			 of March 20, 2011, through March 26, 2011: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Tsunami Awareness Week;
			(2)encourages the
			 staff of the National Oceanic and Atmospheric Administration, especially the
			 National Weather Service and the Pacific Tsunami Warning Center and the West
			 Coast/Alaska Tsunami Warning Center, and other appropriate Federal agencies, to
			 continue their work of educating people in the United States about tsunami
			 preparedness;
			(3)endorses the
			 efforts of the National Tsunami Hazard Mitigation Program
			 (http://nthmp.tsunami.gov), a coordinated national effort of Federal, State and
			 local entities, to assess tsunami threats, prepare community response, issue
			 timely and effective warnings, and mitigate damage; and
			(4)urges the people
			 of the United States to recognize such a week as an opportunity to learn more
			 about the work of the National Oceanic and Atmospheric Administration in
			 warning for and mitigating the impact of tsunamis and educating citizens about
			 the potential risks of these natural disasters.
			
